SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 21, 2011 HANCOCK HOLDING COMPANY (Exact name of registrant as specified in its charter) Mississippi 0-13089 64-0693170 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) One Hancock Plaza, 2510 14th Street, Gulfport, Mississippi (Address of principal executive offices) (Zip code) (228) 868-4000 (Registrant's telephone number, including area code) INFORMATION TO BE INCLUDED IN THE REPORT Item 8.01. Other Events.On March 21, 2011, Hancock Holding Company issued a press release announcing that it has commenced an underwritten public offering of approximately $200 million of its Common Stock. The Company intends to grant the underwriters an option to purchase up to an additional 15% of the shares sold to cover over-allotments, if any. The offering will be made pursuant to a prospectus supplement filed as part of an effective shelf registration statement filed with the Securities and Exchange Commission on Form S-3.The press release is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (c) Exhibits. Press Release issued by Hancock Holding Company dated March 21, 2011, headed "Hancock Holding Company announces public offering of common stock.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 21, 2011 HANCOCK HOLDING COMPANY (Registrant) By: /s/ Paul D. Guichet Paul D. Guichet Vice President Investor Relations
